Exhibit 10.1

 

  Contract number (FI No): 92335   Contract number (FI No): 91870   Serapis No:
2019-0880

 

Innovative Cell Therapies (EGFF)

 

Guarantee Agreement

 

between the

 

European Investment Bank

 

and

 

Pluristem Therapeutics Inc.

 

and

 

Pluristem GmbH

 

30 September, 2020

 



 

 

 

Article 1 INTERPRETATION AND DEFINITIONS 2     1.01 Interpretation 2       1.02
Definitions 3       Article 2 FINANCE DOCUMENTS 5     Article 3 GUARANTEE 5    
3.01 Guarantee (Garantie) and Indemnity (Ausfallhaftung) 5       3.02 Demands
and payments 5       3.03 Independent payment obligation 6       3.04 No
defences 6       3.05 Immediate recourse 7       3.06 Appropriations 7      
3.07 Deferral of Guarantor’s rights 8       3.08 Additional Security 8      
Article 4 TERM OF THE GUARANTEE 8     4.01 Term 8       4.02 Reinstatement 9    
  Article 5 REPRESENTATIONS AND WARRANTIES 9     5.01 Representations and
Warranties of the Guarantor 9       5.02 Undertakings of the Guarantor 13      
Article 6 INFORMATION TO THE BANK 14     6.01 Financial Information 14      
6.02 Information duties 14       Article 7 DEFAULT INTEREST AND TAXES 15    
7.01 Taxes 15       7.02 Interest on overdue sums 15       7.03 Currency
conversion 15       7.04 Set-off 15       Article 8 CONTINUING OBLIGATIONS 16

 



i

 

 

Article 9 NON WAIVER 16     Article 10 LAW AND JURISDICTION, miscellaneous 16  
  10.01 Governing Law 16       10.02 Jurisdiction 16       10.03 Service of
process 17       10.04 Place of performance 17       10.05 Evidence of sums due
17       10.06 Entire Agreement 17       10.07 Invalidity 17       10.08
Amendments 18       10.09 Counterparts 18       10.10 Assignment and transfer by
the Bank 18       Article 11 Final Articles 19     11.01 Form of notice 19      
11.02 Addresses 20       11.03 Demand after notice to remedy 20       11.04
English language 20       11.05 CONCLUSION OF THIS GUARANTEE AGREEMENT
(VERTRAGSSCHLUSS) 21

 

ii

 

 

THIS GUARANTEE AGREEMENT IS MADE ON 30
SEPTEMBER, 2020 BETWEEN:

 

The European Investment Bank having its seat at 100 blvd Konrad Adenauer,
Luxembourg, L-2950 Luxembourg, represented by Donald Fitzpatrick, Head of
Division, and Mariana Duarte Silva, Counsel;   (the “Bank”)       and          
  Pluristem Therapeutics Inc., a Nevada corporation incorporated under the laws
of Nevada, whose registered office is at MATAM Advanced Technology Park,
Building No. 5, Haifa, Israel 3508409, registered with the Nevada Secretary of
State Office under Entity Number - C12337-2001, and NV business ID -
NV20011300167, represented by Chen Franco-Yehuda and Yaacob Yanay;   (the
“Guarantor”) and             Pluristem GmbH, a limited liability company
(Gesellschaft mit beschränkter Haftung) incorporated in Germany, having its
office at Brentanoweg 9, 14469 Potsdam, Germany and registered with the
commercial register (Handelsregister) of the local court (Amtsgericht) of Berlin
(Charlottenburg) under HRB 213655, represented by Chen Franco-Yehuda, Yaacob
Yanay and Zalman Aberman.   (the “Borrower”)

 

 

 

 

WHEREAS:

 

(A)Pursuant to a finance contract dated 29 April 2020 and entered into between
the Bank as lender and the Borrower as borrower, the Bank has agreed to grant in
favour of the Borrower a credit in the amount of up to EUR 50,000,000 (fifty
million euro) (the “Finance Contract”).

 

(B)As a condition precedent to any disbursement under the Finance Contract, the
Borrower has undertaken that the Guarantor shall, and the Guarantor has agreed
to, grant a guarantee (Garantie) in favour of the Bank pursuant to the terms of
this guarantee agreement (the “Guarantee Agreement”).

 

(C)The parties to this Guarantee Agreement expressly agree that any reference in
this Guarantee Agreement to the Finance Contract shall under no circumstances be
construed as affecting the independent, unconditional and irrevocable nature of
the guarantee (Garantie) granted pursuant to this Guarantee Agreement.

 

NOW THEREFORE it is hereby agreed as follows:

 

Article 1
INTERPRETATION AND DEFINITIONS

 

1.01Interpretation

 

(a)In this Guarantee Agreement, unless a contrary indication appears:

 

(i)“Guarantor”, the “Bank” and the “Borrower” shall be construed as to include
its and any subsequent successors in title, permitted assigns and permitted
transferees;

 

(ii)references to Articles, Recitals, Schedules and (Sub-)Paragraphs are, save
if explicitly stipulated otherwise, references respectively to articles of, and
recitals, schedules and (sub-)paragraphs of schedules to, this Guarantee
Agreement. All Recitals and Schedules form part of this Guarantee Agreement;

 

(iii)references to “law” or “laws” mean (i) any applicable law and any
applicable treaty, constitution, statute, legislation, decree, normative act,
rule, regulation, judgement, order, writ, injunction, determination, award or
other legislative or administrative measure or judicial or arbitral decision in
any jurisdiction which is binding or applicable case law, and (ii) EU Law;

 

(iv)references to applicable law, applicable laws or applicable jurisdiction
means (i) respectively a law or jurisdiction applicable to the Guarantor, its
respective rights and/or obligations (in each case arising out of or in
connection with the Finance Documents), its capacity and/or assets, and/or, as
applicable, (ii) a law or jurisdiction (including in each case the Bank’s
statute) applicable to the Bank, its rights, obligations, capacity and/or
assets;

 

(v)references to a provision of law are references to that provision as amended
or re-enacted;

 



2

 

 

(vi)references to this Guarantee Agreement and any other Finance Document or
other agreement or instrument are references to this Guarantee Agreement or that
Finance Document or other agreement or instrument as amended, novated,
supplemented, extended or restated;

 

(vii)words and expressions in plural shall include singular and vice versa;

 

(viii)a “person” includes any person, firm, company, corporation, government,
state or agency of a state or any association, trust or partnership (whether
having separate legal personality or not); and

 

(ix)a Default (other than an Event of Default) is “continuing” if it has not
been remedied or waived and an Event of Default is “continuing” if it has not
been waived.

 

(b)A term used in any notice given under or in connection with this Guarantee
Agreement has the same meaning as ascribed to it in this Guarantee Agreement.

 

(c)This Guarantee Agreement is made in the English language. For the avoidance
of doubt, the English language version of this Guarantee Agreement shall prevail
over any translation of this Guarantee Agreement. However, where a German
translation of a word or phrase appears in the text of this Guarantee Agreement,
the German translation of such word or phrase shall prevail.

 

1.02Definitions

 

A reference to a term defined in the Finance Contract has the same meaning in
this Guarantee Agreement, unless otherwise defined herein. In this Guarantee
Agreement:

 

“Bank’s Account” has the meaning ascribed to such term in Article 3.02(a)(iii)
(Demands and payments).

 

“BGB” means the German Civil Code (Bürgerliches Gesetzbuch).

 

“Demand” has the meaning ascribed to such term in Article 3.02(a) (Demands and
payments).

 

“EUR” or “euro” means the lawful currency of the Member States of the European
Union which adopt or have adopted it as their currency in accordance with the
relevant provisions of the Treaty on European Union and the Treaty on the
Functioning of the European Union or their succeeding treaties.

 

“Fee Letters” means the Luxembourg law governed letters from the Bank to the
Borrower dated 6 January 2020 and dated 29 April 2020.

 

“Finance Documents” means this Guarantee Agreement, the Finance Contract, the
Fee Letters, any other guarantee agreements in relation to the Finance Contract,
any side letters in relation to the Finance Contract and any other document
designated a “Finance Document” by the Borrower and the Bank.

 

“GAAP” means generally accepted accounting principles in the jurisdiction of
incorporation of the respective Obligor, including IFRS.

 



3

 

 

“Guarantee” means the guarantee and indemnity granted pursuant to Article 3.01
(Guarantee (Garantie) and Indemnity (Ausfallhaftung)).

 

“InsO” means the German Insolvency Code (Insolvenzordnung).

 

“Notification” has the meaning ascribed to such term in Article 3.02(a) (Demands
and payments).

 

“Obligor” means the Borrower and each “Guarantor” stated in the Finance
Contract.

 

“Payment Period” has the meaning ascribed to such term in Article 3.02(b)
(Demands and payments).

 

“Security” means any mortgage, land charge (Grundschuld), pledge, lien, charge,
assignment, security transfer (Sicherungsübereignung), retention of title
arrangements, hypothecation, or other security interest securing any obligation
of any person or any other agreement or arrangement having a similar effect.

 

“Tax” means any tax, levy, impost, duty or other charge or withholding of a
similar nature (including any penalty or interest payable in connection with any
failure to pay or any delay in paying any of the same).

 

“ZPO” means the German Code of Civil Procedure (Zivilprozessordnung).

 



4

 

 

Article 2
FINANCE DOCUMENTS

 

The Guarantor hereby confirms that it has received a copy of the Finance
Documents and that it is aware of the contents of the Finance Documents and the
transactions contemplated thereby. The Guarantor further confirms that, to the
extent the Finance Documents are in the English language, it is in command of
the English language or has obtained a translation thereof, and to the extent
necessary, has made itself familiar with the contents of the Finance Documents
and the transactions contemplated thereby.

 

Article 3
GUARANTEE

 

3.01Guarantee (Garantie) and Indemnity (Ausfallhaftung)

 

The Guarantor irrevocably and unconditionally:

 

(a)guarantees (garantiert) by way of an independent payment obligation
(selbständiges Zahlungsversprechen) to the Bank to pay to the Bank any amount of
principal, interest, costs, expenses or other amount under or in connection with
the Finance Documents, including, without limitation, any amounts due under the
Finance Contract including, for the avoidance of doubt, any Profit Participation
Payments as more specifically defined therein, in each case that has not been
fully and irrevocably paid by the Borrower or any other Obligor when due in
accordance with the terms of any other Finance Document, in each case including,
for the avoidance of doubt, any obligation arising out of damages
(Schadenersatz), unjust enrichment (ungerechtfertigte Bereicherung), tort
(unerlaubte Handlung) or any claims arising from the insolvency administrator’s
discretion to perform obligations in agreements according to Section 103 InsO;
and

 

(b)undertakes vis-à-vis the Bank to indemnify (schadlos halten) the Bank against
any cost, loss or liability suffered by the Bank if any obligation of the
Borrower under or in connection with any Finance Document or any obligation
guaranteed by it is or becomes unenforceable, invalid or illegal. The amount of
the cost, loss or liability shall be equal to the amount which the Bank would
otherwise have been entitled to recover (Ersatz des positiven Interesses).

 

For the avoidance of doubt this Guarantee does not constitute a surety
(Bürgschaft) or a guarantee upon first demand (Garantie auf erstes Anfordern)
and, in particular, receipt of such written demand shall not preclude any rights
and/or defences the Guarantor may have with respect to any payment requested by
the Bank under this Guarantee.

 

3.02Demands and payments

 

(a)Any demand made by the Bank to the Guarantor under this Guarantee Agreement
(each, a “Demand”) shall be made by way of a written notification addressed by
the Bank to the Guarantor, sent in accordance with the provisions set forth in
Article 11.01 (Form of notice) below and having the following content (each a
“Notification”):

 

(i)specifying that the Bank is making a Demand under this Guarantee Agreement;

 



5

 

 

(ii)specifying the amount due and payable by the Guarantor and that such amount
is an amount of principal, interest, costs, expenses or other amount under or in
connection with the Finance Documents that has not been fully and irrevocably
paid by the Borrower or any other Obligor when due in accordance with the terms
of any other Finance Document as well as the currency of payment of such sums;
and

 

(iii)providing details of the relevant bank account into which payment should be
made (the “Bank’s Account”) together with relevant instructions as to how
payment should be made (if any),

 

it being understood that:

 

(iv)the Bank shall be under no obligation to provide the Guarantor with any
additional document nor to support its claim with any other justification or
evidence, but shall reasonably consider a request reasonably made by the
Guarantor to provide documentary support in order for the Guarantor to assess
the relevant claim made; and

 

(v)the payment obligation of the Guarantor under this Guarantee Agreement is not
subject to the accuracy or the merit of any statement, declaration or
information contained in any Notification.

 

(b)The Guarantor shall make the payment requested in the Notification within
five (5) Business Days as from the date of receipt (included) of the relevant
Notification (the “Payment Period”) and in the currency as requested within the
Notification.

 

(c)The Bank is entitled to request the payment of any amount in one or several
instalments.

 

3.03Independent payment obligation

 

This Guarantee:

 

(a)is independent and separate from the other obligations of the Borrower and is
a continuing guarantee and indemnity which will extend to the ultimate balance
of sums payable by the Borrower under the Finance Documents, regardless of any
intermediate payment or discharge in whole or in part; and

 

(b)shall extend to any additional obligations of the Borrower resulting from any
amendment, novation, supplement, extension, restatement or replacement of any
Finance Document, including without limitation any extension of or increase in
any Loan or the addition of a new loan or tranche under the Finance Contract.

 

3.04No defences

 

(a)The obligations of the Guarantor under this Guarantee Agreement will not be
affected by an act, omission, matter or thing which relates to the principal
obligation (or purported obligation) of the Borrower or any other guarantor
under any other Finance Document and which would reduce, release or prejudice
any of its obligations under this Guarantee Agreement, including any personal
defences of the Borrower (Einreden des Hauptschuldners) or any right of
revocation (Anfechtung) or set-off (Aufrechnung) of the Borrower. In particular,
the Guarantor by its execution of this Guarantee Agreement:

 



6

 

 

(i)consents (willigt ein), as required pursuant or analogue to Section 418
sub-section 1 sentence 3 BGB, to any assumption of debt (Schuldübernahme) or
assignment and transfer by assumption of contract (Vertragsübernahme) which
relates to any such principal obligation (or purported obligation); and

 

(ii)waives (verzichtet auf) any defences (Einreden) to which the Borrower in its
respective capacity as principal debtor (Hauptschuldner) of any such principal
obligation (or purported obligation) may be entitled.

 

(b)The obligations of the Guarantor under this Guarantee Agreement are
independent from any other security or guarantee which may have been or will be
given to the Bank. In particular, the obligations of the Guarantor under this
Guarantee Agreement will not be affected by any of the following:

 

(i)the release of, or any time (Stundung), waiver or consent granted to, the
Borrower or any other guarantor under any other Finance Document from or in
respect of its obligations under or in connection with any Finance Document,

 

(ii)the taking, variation, compromise, exchange, renewal or release of, or
refusal or neglect to perfect, take up or enforce, any rights against, or
Security over assets of, the Borrower or any other guarantor under any other
Finance Document or any other person or any failure to realise the full value of
any Security,

 

(iii)any incapacity or lack of power, authority or legal personality of or
dissolution or a deterioration of the financial condition of the Borrower or any
other guarantor under any other Finance Document, or

 

(iv)any unenforceability, illegality or invalidity of any obligation of the
Borrower or any other guarantor under any other Finance Document.

 

(c)For the avoidance of doubt nothing in this Article 3.04 (No defences) shall
preclude any defences that the Guarantor (in its capacity as Guarantor only) may
have against the Bank that the Guarantee does not constitute its legal, valid,
binding or enforceable obligations.

 

3.05Immediate recourse

 

The Bank will not be required to proceed against or enforce any other rights or
Security or claim payment from any person before claiming from the Guarantor
under this Guarantee. This applies irrespective of any law or provision of a
Finance Document to the contrary.

 

3.06Appropriations

 

Until all amounts which may be or become payable by the Borrower and the
Guarantor under or in connection with the Finance Documents have been
unconditionally and irrevocably paid in full, the Bank may:

 

(a)refrain from applying or enforcing any other moneys, Security or rights held
or received by the Bank in respect of those amounts, or apply and enforce the
same in such manner and order as it sees fit (whether against those amounts or
otherwise) and the Guarantor shall not be entitled to the benefit of the same;
and

 



7

 

 

(b)hold in an account any moneys received from the Guarantor or on account of
the Guarantor’s liability under this Guarantee.

 

3.07Deferral of Guarantor’s rights

 

(a)Until all amounts which may be or become payable by the Borrower and the
Guarantor under or in connection with the Finance Documents have been
irrevocably paid in full and unless the Bank otherwise directs, the Guarantor
will not exercise any rights which it may have by reason of performance by it of
its obligations under the Finance Documents or by reason of any amount being
payable, or liability arising, under this Guarantee:

 

(i)to be indemnified by the Borrower or any other guarantor under any other
Finance Document;

 

(ii)to claim any contribution from any other guarantor of the Borrower’s or the
Guarantors obligations under the Finance Documents;

 

(iii)to exercise any right of set-off against the Borrower or any other
guarantor under any other Finance Document; and/or

 

(iv)to take the benefit (in whole or in part and whether by way of legal
subrogation or otherwise) of any rights of the Bank under the Finance Documents
or of any other guarantee or Security taken pursuant to, or in connection with,
the Finance Documents by the Bank.

 

(b)If the Guarantor receives any benefit, payment or distribution in relation to
such rights it shall hold that benefit, payment or distribution to the extent
necessary to enable all amounts which may be or become payable to the Bank by
the Borrower and any other guarantor under or in connection with the Finance
Documents to be repaid in full on trust for the Bank and shall promptly pay or
transfer the same to the Bank or as the Bank may direct.

 

3.08Additional Security

 

This Guarantee is in addition to and is not in any way prejudiced by any other
guarantee or Security now or subsequently held by the Bank.

 

Article 4
TERM OF THE GUARANTEE

 

4.01Term

 

This Guarantee shall take effect on the date of execution of this Guarantee
Agreement and expires on the date on which all sums which the Bank may claim
under or in connection with any Finance Document have unconditionally and
irrevocably been paid to the satisfaction of the Bank. This also includes, for
the avoidance of doubt, any Profit Participation Payments pursuant to the
Finance Contract.

 



8

 

 

4.02Reinstatement

 

(a)If any full or partial payment by the Borrower, the Guarantor, or any other
guarantor under any other Finance Document is rescinded, invalidated, declared
fraudulent, set aside, determined void or voidable as a preference, fraudulent
conveyance, impermissible setoff, diversion of trust funds, avoided, reduced, or
otherwise required to be returned by the Bank as a result of insolvency,
bankruptcy, dissolution, liquidation, reorganization or any similar event
involving the Borrower, the Guarantor, or any other guarantor under any other
Finance Document, or upon or as a result of the appointment of a receiver,
intervenor, custodian or conservator of a trustee or similar officer for
Borrower, Guarantor, or any other guarantor under any other Finance Document, or
any substantial part of its property, or otherwise:

 

(i)this Guarantee Agreement and the liability of the Guarantor or any other
guarantor under any other Finance Document shall continue to be effective or
shall be reinstated (as the case may be) as if the payment, discharge, avoidance
or reduction had not occurred; and

 

(ii)the Bank shall be entitled to recover the value or amount of that security
or payment from the Guarantor or any other guarantor under any other Finance
Document, as if the payment, discharge, avoidance or reduction had not occurred.

 

(b)The Guarantor shall pay or reimburse the Bank for all expenses incurred by
the Bank in the defence of any claim that a payment received by the Bank in
respect of all or any part of the obligations under the Finance Documents must
be refunded.

 

(c)The provisions of this Article 4.02 shall survive the termination of this
Guarantee Agreement and any satisfaction and discharge of Borrower by virtue of
any payment, court order, or law.

 

Article 5
REPRESENTATIONS AND WARRANTIES

 

5.01Representations and Warranties of the Guarantor

 

The Guarantor hereby represent and warrant to the Bank that:

 

(a)Authorisations and Binding Obligations

 

(i)Its place of incorporation or establishment is not (a) a jurisdiction
classified by any Lead Organisation as being weakly regulated and/or weakly
supervised and/or non-transparent and/or uncooperative or any equivalent
classification used by any Lead Organisation, in connection with activities such
as money laundering, financing of terrorism, tax fraud and tax evasion or
harmful tax practices, and/or (b) a jurisdiction that is blacklisted by any Lead
Organisation in connection with such activities.1

 

 



1 Relevant jurisdictions may be identified on the basis of lists of Lead
Organisations, as such lists are updated, amended or supplemented from time to
time, including: jurisdictions with strategic deficiencies in the area of
AML-CFT as identified by FATF (http://www.fatf-gafi.org/countries/#high-risk);
jurisdictions listed “partially compliant”, “provisionally partially compliant”
or “non-compliant” in the OECD Global Forum progress reports/ Global Forum
rating (http://www.oecd.org/tax/transparency/GFratings.pdf;
http://www.oecd.org/tax/transparency/exchange-of-information-on-request/ratings/);
jurisdictions identified in EU delegated regulation 2016/1675 of 14.7.2016
supplementing Directive (EU) 2015/849 as high-risk third countries with
strategic deficiencies
(http://eur-lex.europa.eu/legal-content/EN/TXT/?uri=CELEX%3A32016R1675); and
jurisdictions included in the EU list of non-cooperative jurisdictions for tax
purposes (https://ec.europa.eu/taxation_customs/tax-common-eu-list_en).

 



9

 

 

(ii)The execution and delivery of the Guarantee Agreement and the performance
and compliance with its respective duties under this Guarantee Agreement do not
and will not cause any representations made pursuant to this Article 5.01 to be
untrue.

 

(iii)It is receiving fair consideration and reasonably equivalent value for its
execution and delivery of the Guarantee Agreement and the performance and
compliance with its respective duties and under this Guarantee Agreement.

 

(b)No Insolvency

 

(i)It is not now insolvent, nor will the entering into of this Guarantee
Agreement and the performance of its respective obligations hereunder render it
insolvent.

 

(ii)The execution and delivery of the Guarantee Agreement and the performance
and compliance with its respective duties under this Guarantee Agreement will
not leave it with unreasonably small capital or assets in order to conduct its
business as currently conducted.

 

(iii)The obligations incurred under this Guarantee Agreement have not been
incurred with the intent to hinder, delay, or defraud present or future
creditors.

 

(iv)It is able to pay its debts as they fall due and the entering into of this
Guarantee Agreement and the performance of its respective obligations hereunder
do not and will not cause it to be or to be deemed to be unable to pay its debts
as they fall due.

 

(v)It has not taken any corporate action nor have any other steps been taken in
relation to the suspension of payments, a moratorium of any indebtedness,
dissolution, administration or reorganisation (by way of voluntary arrangement,
scheme of arrangement or otherwise) or legal proceedings been started or ,so far
as the Guarantor is aware, threatened against it for its winding-up,
dissolution, administration, reorganisation, or any analogous procedure or step
or for the appointment of a liquidator, receiver, administrator, administrative
receiver, trustee, compulsory manager or similar officer of it or of any or all
of its assets or revenues.

 

(c)No Proceedings

 

(i)No litigation, arbitration, administrative proceedings or investigation is
current or to its knowledge is threatened or pending before any court, arbitral
body or agency which has resulted or if adversely determined is reasonably
likely to result in a Material Adverse Change, nor is there subsisting against
it any unsatisfied judgement or award.

 



10

 

 

(ii)To the best of its respective knowledge and belief (having made due and
careful enquiry) no material Environmental Claim has been commenced or is
threatened against it.

 

(iii)As at the date of this Guarantee Agreement, it has not taken any action to
commence proceedings for, nor have any other steps been taken or legal
proceedings commenced or, so far as it is aware, threatened against it for its
insolvency, winding up or dissolution, or for it to enter into any arrangement
or compositions for the benefit of creditors, or for the appointment of an
administrator, receiver, administrative receiver, examiner, trustee or similar
officer.

 

(d)Ranking

 

(i)Its payment obligations under this Guarantee Agreement rank not less than
pari passu in right of payment with all other present and future unsecured and
unsubordinated obligations under any of its respective debt instruments except
for obligations mandatorily preferred by law applying to companies generally.

 

(ii)No financial covenants have been concluded with any other of its creditors.

 

(iii)No Voluntary Non-EIB Prepayment has occurred.

 

(e)Accounting and Tax

 

(i)The latest of its available consolidated and unconsolidated audited accounts
have been prepared on a basis consistent with previous years and have been
approved by its auditors as representing a true and fair view of the results of
its operations for that year and accurately disclose or reserve against all of
its liabilities (actual or contingent).

 

(ii)The Accounting Reference Date of the Guarantor is 30 June.

 

(iii)It is not required to make any deduction for or on account of any Tax from
any payment it may make under this Guarantee Agreement. (Non-repeating)

 

(iv)All Tax returns required to have been filed by it or on its behalf under any
applicable law have been filed when due and contain the information required by
applicable law to be contained in them.

 

(v)It has paid when due all Taxes payable by it under applicable law except to
the extent that it is contesting payment in good faith and by appropriate means.

 

(vi)With respect to Taxes which have not fallen due or which it is contesting,
each Obligor is maintaining reserves adequate for their payment and in
accordance, where applicable, with GAAP.

 

(vii)Under the laws of the jurisdiction of incorporation of the Guarantor, it is
not necessary that this Guarantee Agreement be filed, recorded or enrolled with
any court or other authority, other than with the Securities and Exchange
Commission, or that any stamp, registration or similar tax be paid on or in
relation to this Guarantee Agreement, or the transactions contemplated by this
Guarantee Agreement. (Non-repeating)

 



11

 

 

(f)Information provided

 

Any factual information provided by it for the purposes of entering into this
Guarantee Agreement and any related documentation was true and accurate in all
material respects as at the date it was provided or as at the date (if any) at
which it is stated and continues to be true and accurate in all material respect
as at the date of this Guarantee Agreement.

 

(g)Environment

 

It is in compliance with Paragraph 5. (Environment) of Schedule H (General
Undertakings) of the Finance Contract, as if all references to the Borrower were
to the Guarantor.

 

(h)Borrower Information

 

The Guarantor has and will continue to have full and complete access to any and
all information concerning the transactions contemplated by the Finance
Documents or referred to therein, the value of the assets owned or to be
acquired by Borrower, Borrower’s financial status, and Borrower’s ability to pay
and perform any obligation under or in connection with any Finance Document. So
long as any obligation of the Borrower under or in connection with any Finance
Document remains unsatisfied or owing to the Bank, the Guarantor shall keep
itself fully informed as to all aspects of the Borrower’s financial condition
and ability to pay and perform such obligations.

 

(i)Other

 

In respect of this Guarantee Agreement and the transaction contemplated by,
referred to in, provided for or effected by this Guarantee Agreement, it has
entered into this Guarantee Agreement (i) in good faith and for the purpose of
carrying out its business, (ii) on arms’ length commercial terms and (iii)
without any intention to defraud or deprive of any legal benefit of any other
parties (such as third parties and in particular creditors other than the Bank)
or to circumvent any applicable mandatory laws or regulations of any
jurisdiction. The granting of this Guarantee Agreement is not disproportionate
to its financial means.

 

The representations and warranties set out in this Article 5.01 – other than
those paragraphs which are identified with the words “(Non-repeating)” at the
end of the Paragraphs - shall survive the execution of this Guarantee Agreement
and shall be repeated on each Disbursement Date Acceptance and each Disbursement
Date, by reference to the facts and circumstances then prevailing.

 

In the event that, notwithstanding the representations and warranties of
Guarantor contained in this Article 5.01, the incurring of the obligations under
this Guarantee Agreement is found, by a final, non-appealable judgment or order
of a court of competent jurisdiction, to constitute a fraudulent conveyance
under the Uniform Fraudulent Transfer Act (Nevada Revised Statutes Chapter 112),
the United States Bankruptcy Code, or any similar statutes, as a result of the
insolvency of the Guarantor on the date hereof, then the amount of the guaranty
obligations of Guarantor pursuant to this Guaranty shall be reduced to €1.00
less than the amount that would otherwise make this Guarantee Agreement a
fraudulent conveyance. The limitation on the liability of Guarantor contained in
this paragraph shall not limit any right of the Bank against Guarantor available
at law or in equity, including, without limitation, rights of the Bank against
Guarantor based upon any inaccuracy of, or the failure of Guarantor to comply
with, the provisions of Article 5.01 above.

 



12

 

 

5.02Undertakings of the Guarantor

 

The Guarantor acknowledges and agrees that during the subsistence of this
Guarantee Agreement:

 

(a)Authorisations

 

It shall obtain, comply with the terms of and do all that is necessary to
maintain in full force and effect all authorisations, approvals, licences and
consents required in or by the laws and regulations of its jurisdiction of
incorporation to enable it lawfully to enter into, exercise its rights and
perform the obligations expressed to be assumed by it under this Guarantee
Agreement and to ensure the legality, validity, enforceability and admissibility
in evidence of this Guarantee Agreement in its jurisdiction of incorporation and
in Germany.

 

(b)No Security

 

It shall not create or permit to subsist any Security over any of its assets
other than:

 

(i)any Permitted Security; and

 

(ii)any Security created with the prior approval of the Bank.

 

(c)Pari passu with other creditors

 

The Guarantor shall ensure that its payment obligations under this Guarantee
Agreement rank, and will rank not less than pari passu in right and priority of
payment with all other present and future unsecured and unsubordinated
obligations under any of its debt instruments except for obligations mandatorily
preferred by law applying to companies generally.

 

(d)No action

 

It shall not take any action which would cause any of the representations made
in Article 5.01 above to be untrue at any time during the continuation of this
Guarantee Agreement.

 

(e)Know your Customer

 

The Guarantor shall deliver to the Bank any such information or further document
concerning customer due diligence matters of or for the Guarantor as the Bank
may reasonably require within a reasonable timeframe.

 

(f)Notification duty

 

It shall notify the Bank of the occurrence of any event of which it becomes
aware which results in or may reasonably be expected to result in any of the
representations made in Article 5.01 above being untrue.

 



13

 

 

(g)Subordination of Debt

 

Any debt of the Borrower now or hereafter held by the Guarantor is hereby
subordinated to any obligation of the Borrower under or in connection with any
Finance Document. The Guarantor shall not seek, accept, or retain for its own
account any payment from the Borrower on account of any subordinated debt until
all amounts which may be or become payable by the Borrower and the Guarantor
under or in connection with the Finance Documents have been unconditionally and
irrevocably paid in full. Any payment of such subordinated indebtedness by the
Borrower to the Guarantor before payment in full of all amounts which may be or
become payable by the Borrower and the Guarantor under or in connection with the
Finance Documents shall be collected, enforced and received by the Guarantor as
trustee for the Bank and promptly paid to the Bank in payment of the obligations
of the Borrower under or in connection with any Finance Document.

 

Article 6
INFORMATION TO THE BANK

 

6.01Financial Information

 

The Guarantor shall deliver to the Bank:

 

(a)as soon as they become available but in any event within 120 (one hundred and
twenty) days after the end of each of its financial years, a copy of its annual
reports, balance sheets, cash flow statements, profit and loss accounts and
auditors reports for that financial year together with all other such
information as the Bank may reasonably require as to the Guarantor’s financial
situation; and

 

(b)from time to time, such further information on its general financial
position, business and operation as the Bank may reasonably request.

 

6.02Information duties

 

During the subsistence of this Guarantee Agreement, the Guarantor shall
immediately inform the Bank of:

 

(a)any material alteration to its constitutional documents and of any proposal
or decision known to it which contemplates the introduction of such alteration
as well as of any material change in its corporate status or powers, in each
case in so far as such event could reasonably be expected to affect the validity
and enforceability of this Guarantee Agreement or the ability of the Guarantor
to perform the obligations expressed to be assumed by it under this Guarantee
Agreement;

 

(b)a Change-of-Law Event with respect to the Guarantor; and

 

(c)deliver any other information on its financial position likely to have a
detrimental effect on its ability to perform the obligations expressed to be
assumed by it under this Guarantee Agreement, subject in each case to Paragraph
5. (Confidential Information) of Schedule I (Information and Visits) of the
Finance Contract.

 

For the purposes of this Article 6.02, “Change-of-Law Event” means the
enactment, promulgation, execution or ratification of or any change in or
amendment to any law, rule or regulation (or in the application or official
interpretation of any law, rule or regulation) that occurs after the date of
this Guarantee Agreement and which, in the opinion of the Bank, would materially
impair the Guarantor’s ability to perform its obligations under this Guarantee
Agreement.

 



14

 

 

Article 7
DEFAULT INTEREST AND TAXES

 

7.01Taxes

 

(a)All Taxes, charges, duties, fees as well as any other expenses or impositions
of whatsoever nature, arising out or in connection with this Guarantee Agreement
shall be borne by the Guarantor. The Guarantor shall make all payments under
this Guarantee Agreement gross without withholding or deduction of any Tax,
charges, duties, fees, expenses or impositions of whatsoever nature

 

(b)If any amount in respect of any applicable Taxes, charges, duties, fees as
well as any other expenses or impositions must be deducted, withheld or retained
from any amount due under this Guarantee Agreement, the Guarantor undertakes to
pay such additional amount as may be necessary to ensure that the Bank receives
a net amount equal to the full amount to which it is entitled under this
Guarantee Agreement.

 

(c)The Guarantor undertakes to pay and indemnify the Bank against any amount,
cost or loss incurred by the Bank in relation to any stamp duty, registration or
similar Tax or notarial fee payable in respect of the Guarantor.

 

7.02Interest on overdue sums

 

If the Guarantor fails to pay any amount payable by it under this Guarantee
Agreement within the relevant Payment Period in accordance with Article 3.02
(Demands and payments), Article 4.4 (a) (Interest on overdue sums) of the
Finance Contract shall apply mutatis mutandis, provided that such amount is not
already accruing interest pursuant to Article 4.4 (a) (Interest on overdue sums)
of the Finance Contract as an overdue obligation of the Borrower.

 

7.03Currency conversion

 

(a)Any payment to be made by the Guarantor under this Guarantee Agreement shall
be made in the currency as set out in the relevant Notification. The Bank shall
apply the exchange rate published by the European Central Bank in Frankfurt am
Main for the purpose of any currency conversion.

 

(b)If the Bank has received a payment under this Guarantee Agreement in a
currency other than the currency requested in the relevant Notification and must
convert this payment, the Guarantor shall indemnify the Bank, upon first demand,
for any loss resulting from the difference in exchange rates between the date of
conversion and the date on which the payment is received in the other currency,
as well as for any fees (including legal fees, Taxes and any other charges)
connected with this conversion.

 

7.04Set-off

 

All payments to be made by the Guarantor under this Guarantee Agreement shall be
made without (and free and clear of any deduction for) set-off or counterclaim
unless the counterclaim is undisputed or has been confirmed in a final
non-appealable judgement.

 



15

 

 

Article 8
CONTINUING OBLIGATIONS

 

It is hereby expressly agreed that any change, whatsoever, in the legal
situation of the Guarantor shall not affect its obligations under this Guarantee
Agreement and that in particular, in case of merger, demerger or absorption, the
absorbing new or beneficiary company shall take over, under the merger treaty or
agreement, the commitments of the Guarantor under this Guarantee Agreement and
in case of demerger, the demerger companies benefiting from the partial
assignment of assets resulting from the split will be bound to:

 

(a)take over with joint liability the commitments of the Guarantor under this
Guarantee Agreement; and

 

(b)if requested by the Bank, grant additional security or guarantees.

 

Article 9
NON WAIVER

 

No failure or delay or single or partial exercise by the Bank in exercising any
of its rights or remedies under this Guarantee Agreement shall be construed as a
waiver of such right or remedy and the Bank shall not be liable for any such
failure, delay or single or partial exercise of any such right and remedy.

 

Article 10
LAW AND JURISDICTION, miscellaneous

 

10.01Governing Law

 

This Guarantee Agreement and any non-contractual obligations arising out of or
in connection with it shall be governed by the laws of Germany.

 

10.02Jurisdiction

 

(a)The courts of Frankfurt am Main, Germany, have exclusive jurisdiction to
settle any matter or dispute (a “Dispute”) arising out of or in connection with
this Guarantee Agreement (including a dispute regarding the existence, validity
or termination of this Guarantee Agreement or the consequences of its nullity)
or any non-contractual obligation arising out of or in connection with this
Guarantee Agreement.

 

(b)The parties agree that the courts of Frankfurt am Main, Germany, are the most
appropriate and convenient courts to settle Disputes between them and,
accordingly, that they will not argue to the contrary.

 

(c)This Article 10.02 is for the benefit of the Bank only. As a result and
notwithstanding Sub-Paragraph (a) above, it does not prevent the Bank from
taking proceedings relating to a Dispute in any other courts with jurisdiction.
To the extent allowed by law, the Bank may take concurrent proceedings in any
number of jurisdictions.

 



16

 

 

10.03Service of process

 

(a)Without prejudice to any other mode of service allowed under any relevant
law, the Guarantor:

 

(i)irrevocably appoints the Borrower (the “Process Agent”) as its agent for
service of process in relation to any proceedings before the German courts in
connection with any Finance Document;

 

(ii)agrees that failure by the Process Agent to notify the Guarantor of the
process will not invalidate the proceedings concerned; and

 

(iii)undertakes to deliver to the Process Agent within five Business Days upon
request of the Bank a process agent appointment letter and to send a copy of
such executed letter to the Bank.

 

(b)The Process Agent hereby accepts its appointment pursuant to Article 10.03(a)
above. The Process Agent shall ensure that documents to be served to the
Guarantor may validly be served by delivery to the Process Agent. The Process
Agent shall notify the Bank of any change of address, accept any documents
delivered to it on behalf of the Guarantor, fulfil any requirements of Section
171 ZPO and present the original process agent appointment letter to any person
effecting the service of process as required pursuant to Section 171 sentence 2
ZPO.

 

10.04Place of performance

 

Unless otherwise specifically agreed by the Bank in writing, the place of
performance under this Guarantee Agreement, shall be the seat of the Bank.

 

10.05Evidence of sums due

 

In any legal action arising out of this Guarantee Agreement the certificate of
the Bank as to any amount or rate due to the Bank under this Guarantee Agreement
shall, in the absence of manifest error, be prima facie evidence of such amount
or rate.

 

10.06Entire Agreement

 

This Guarantee Agreement constitutes the entire agreement between the Bank and
the Guarantor in relation to the provision of this Guarantee Agreement
hereunder, and supersedes any previous agreement, whether express or implied, on
the same matter.

 

10.07Invalidity

 

(a)If at any time any term of this Guarantee Agreement is or becomes illegal
(nichtig), invalid or unenforceable in any respect, or this Guarantee Agreement
is or becomes ineffective (unwirksam) in any respect, under the laws of any
jurisdiction, such illegality (Nichtigkeit), invalidity, unenforceability or
ineffectiveness (Unwirksamkeit) shall indisputably (unwiderlegbar) not affect:

 

(i)the legality, validity or enforceability in that jurisdiction of any other
term of this Guarantee Agreement or the effectiveness in any other respect of
this Guarantee Agreement in that jurisdiction; or

 



17

 

 

(ii)the legality, validity or enforceability in other jurisdictions of that or
any other term of this Guarantee Agreement or the effectiveness of this
Guarantee Agreement under the laws of such other jurisdictions,

 

without any party to this Guarantee Agreement having to argue (darlegen) and
prove (beweisen) such parties’ intent to uphold this Guarantee Agreement even
without the void, invalid or ineffective provisions.

 

(b)The illegal, invalid, unenforceable or ineffective provision shall be deemed
replaced by such legal, valid, enforceable and effective provision that in legal
and economic terms comes closest to what the parties to this Guarantee Agreement
intended or would have intended in accordance with the purpose of this Guarantee
Agreement if they had considered the point at the time of conclusion of this
Guarantee Agreement. The same applies in the event that this Guarantee Agreement
does not contain a provision which it needs to contain in order to achieve the
economic purpose as expressed herein (Regelungslücke).

 

10.08Amendments

 

Any amendment to this Guarantee Agreement (including this Article 10.08) shall
be made in writing (or in notarial form, if required) and shall be signed by the
parties hereto.

 

10.09Counterparts

 

This Guarantee Agreement may be executed in any number of counterparts, all of
which taken together shall constitute one and the same instrument. Each
counterpart is an original, but all counterparts shall together constitute one
and the same instrument.

 

10.10Assignment and transfer by the Bank

 

(a)Subject to sub-paragraph (b) of this Article 10.10(Assignment and transfer by
the Bank), the consent of the Guarantor is required for an assignment or
transfer (by way of assumption of contract (Vertragsübernahme), assignment,
sub-participation or otherwise) by the Bank of all or part of its rights,
benefits or obligations under this Guarantee Agreement, unless the assignment or
transfer:

 

(i)is to a Bank Affiliate; or

 

(ii)is made at a time when an Event of Default has occurred and is continuing;
or

 

(iii)is made in respect of a sub-participation or securitisation (or similar
transaction of broadly equivalent economic effect) where the Bank remains the
lender of record of the Loan.

 

(b)The consent of the Guarantor to an assignment or transfer must not be
unreasonably withheld or delayed. The Guarantor will be deemed to have given its
consent five (5) Business Days after the Bank has requested such consent in
written form unless consent is expressly refused by the Guarantor within that
time.

 



18

 

 

(c)Provided such disclosure is subject to confidentiality provisions at least as
restrictive as set forth in the MAR Side Letter, the Bank shall have the right
to confidentially disclose all information relating to or concerning the
Guarantor, the Group, the Finance Documents and the Loan in connection with or
in contemplation of any such assignment or transfer.

 

For the purpose of this Article 10.10 (Assignment and transfer by the Bank):

 

“Affiliate” means any entity directly or indirectly Controlling, Controlled by
or under common Control with the Bank.

 

“Bank Affiliate” means an Affiliate of the Bank and any other entity or platform
initiated, managed or advised by the Bank.

 

Article 11
Final Articles

 

11.01Form of notice

 

(a)Any notice or other communication given under this Guarantee Agreement must
be in writing and, unless otherwise stated, may be made by letter and electronic
mail.

 

(b)Notices and other communications for which fixed periods are laid down in
this Guarantee Agreement or which themselves fix periods binding on the
addressee, may be made by hand delivery, registered letter or by electronic
mail. Such notices and communications shall be deemed to have been received by
the other party:

 

(i)on the date of delivery in relation to a hand-delivered or registered letter;
or

 

(ii)in the case of any electronic mail, when the electronic mail is received in
readable form.

 

(c)Any notice provided by the Guarantor to the Bank by electronic mail shall:

 

(i)mention the Contract Number in the subject line; and

 

(ii)be in the form of a non-editable electronic image (pdf, tif or other common
non-editable file format agreed between the parties) of the notice signed by one
or more Authorised Signatories of the Guarantor as appropriate, attached to the
electronic mail.

 

(d)Notices issued by the Guarantor pursuant to any provision of this Guarantee
Agreement shall, where required by the Bank, be delivered to the Bank together
with satisfactory evidence of the authority of the person or persons authorised
to sign such notice on behalf of the Guarantor and the authenticated specimen
signature of such person or persons, unless such person is listed in the then
current List of Authorised Signatories.

 

(e)Without affecting the validity of electronic mail or communication made in
accordance with this Article 11 (Final Articles), the following notices,
communications and documents shall also be sent by registered letter to the
relevant party at the latest on the immediately following Business Day:

 

(i)Disbursement Acceptance;

 



19

 

 

(ii)any notices and communication in respect of the cancellation of a
disbursement of any Tranche, Prepayment Request, Prepayment Notice, Event of
Default, any demand for prepayment, and

 

(iii)any other notice, communication or document required by the Bank.

 

(f)The parties agree that any above communication (including via electronic
mail) is an accepted form of communication, shall constitute admissible evidence
in court and shall have the same evidential value as an agreement under hand.

 

(g)Any communication or document made or delivered to the Guarantor in
accordance with this Article 11 (Final Articles) will be deemed to have been
made or delivered to each of the Obligors or any other member of the Group party
to a Finance Document. Each Obligor incorporated in Germany, for this purpose,
appoints the Borrower as its receipt agent (Empfangsboten).

 

11.02Addresses

 

The address and electronic mail address (and the department or officer, if any,
for whose attention the communication is to be made) of each party for any
communication to be made or document to be delivered under or in connection with
this Guarantee Agreement is:

 

For the Bank

Attention: OPS/ENPST/3-GC&IF

 

98 - 100 boulevard Konrad Adenauer, L-2950 Luxembourg

 

Email address: [____________] 

    For the Guarantor

Attention: Finance Department

 

MATAM Advanced Technology Park, Building 5, Haifa 3508409, Israel

 

Email address: [____________]  

 

11.03Demand after notice to remedy

 

The Bank and the Guarantor shall promptly notify the other party in writing of
any change in their respective communication details.

 

11.04English language

 

(a)Any notice or communication given under or in connection with this Guarantee
Agreement must be in English.

 



20

 

 

(b)All other documents provided under or in connection with this Guarantee
Agreement must be:

 

(i)in English; or

 

(ii)if not in English, and if so required by the Bank, accompanied by a
certified English translation and, in this case, the English translation will
prevail.

 

11.05Conclusion of this Guarantee Agreement (Vertragsschluss)

 

(a)The parties to this Guarantee Agreement may choose to conclude this Guarantee
Agreement by an exchange of signed signature page(s), transmitted by any means
of telecommunication (telekommunikative Übermittlung) such as by way of
electronic photocopy or by way of qualified electronic signatures (qualifizierte
elektronische Signatur) within the meaning of Section 126a BGB.

 

(b)If the parties to this Guarantee Agreement choose to conclude this Guarantee
Agreement pursuant to this Article 11.05 (Conclusion of this Guarantee Agreement
(Vertragsschluss)), they will transmit the signed signature page(s) of this
Guarantee Agreement to the following attorneys of Noerr LLP (Börsenstr. 1, 60313
Frankfurt am Main, Germany) via email: Andreas Naujoks, Michael Schuhmacher and
Dorian Legel (each a “Recipient”). The Guarantee Agreement will be considered
concluded once a Recipient has actually received the signed signature page(s)
(Zugang der Unterschriftsseite(n)) from all parties (whether electronic
photocopy or other means of telecommunication and at the time of the receipt of
the last outstanding signature page(s) by such one Recipient).

 

(c)For the purposes of this Article 11.05 (Conclusion of this Guarantee
Agreement (Vertragsschluss)) only, the parties to this Guarantee Agreement
appoint each Recipient as their attorney (Empfangsvertreter) and expressly allow
(gestatten) each Recipient to collect the signed signature page(s) from all and
for all parties to this Guarantee Agreement. For the avoidance of doubt, each
Recipient will have no further duties connected with its position as Recipient.
For the purposes of proof and confirmation, each Obligor has to provide the Bank
with original signature pages(s) or signature page(s) signed by way of qualified
electronic signatures (qualifizierte elektronische Signatur) within the meaning
of Section 126a BGB after signing this Guarantee Agreement.

 



21

 

 

This Guarantee Agreement has been entered into on the date stated at the
beginning of this Guarantee Agreement.

 

Signed for and on behalf of               EUROPEAN INVESTMENT BANK              
  By: /s/ Donald Fitzpatrick   By: /s/ Mariana Duarte Silva Name:   Donald
Fitzpatrick   Name:   Mariana Duarte Silva Title: Head of Division   Title:
Counsel

  

22

 

 

Signed for and on behalf of       Pluristem Therapeutics Inc.              
By:   /s/ Yaacob Yanay   By: /s/ Chen Franco-Yehuda Name:   Yaacob Yanay  
Name:    Chen Franco-Yehuda Title: CEO   Title: CFO           Pluristem GmbH    
          By: /s/ Yaacob Yanay   By: /s/ Chen Franco-Yehuda Name: Yaacob Yanay  
Name:  Chen Franco-Yehuda Title: Managing Director   Title: Managing Director

 

 

23



 

 

